Upon reconsideration the Examiner does not believe that the claims as amended overcome the WO rejection.  This is further elaborated upon below.  Since this rejection is not necessitated by applicants’ amendment, this action cannot be made final.  The Examiner apologizes for this unintentional delay in prosecution.  The Examiner contact-ed applicants’ representative on 12/2/22 with a proposed Examiner’s amendment to claim 18 in the event that this application was otherwise in condition for allowance.  As can be seen from the rejections below, the application is not in condition for allowance at this time.  The Examiner apologizes for any confusing this may have caused.  

Claims 18 to 20, 22 to 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 18 the limitation at the end of the claim is confusing (starting with “and the total number of q…”).  This indicates that the total number of “q” can be as low as 2 when formula (Ib’) is present, but since q is defined as 1, there must be 4 q groups.  On the other hand, when (Ib’) is not present this indicates that the total number of a can be as low as 1 when there must be 2 q groups.  
	This issue is found in claim 27 as well.  
	In claim 32, the method includes the step of “applying” but it is unclear what, if anything, the composition is applied to.  This renders the claims indefinite.

Claims 18 to 30 and 33 to 36 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/146,896, herein ‘896.
	‘896 teaches a siloxane polymer prepared from the hydrolysis/condensation of different silanes.  See for instance the silanes in lines 10 to 25 of page 7, particularly those found in page 8 which include silanes resulting in the formula (Ia).  
	See also silane VI in page 8 which includes silanes resulting in the formula (Ib).  Note specifically that Y can be an -O-arylene-O- linkage.  
	There are two different considerations of the teachings in the WO reference that render obvious the claimed unit of formula (Ib).
	On one hand, note the bi-silanes found in lines 21  to 29 on page 9.  These include various silanes having 2 alkoxy groups attached to the Si atom such as bis(dimethoxymethylsilyl)ethane and bis(diethoxymethylsilyl)methane, among others.  These silanes will result in a repeating unit meeting formula (Ib) with an “m” value of 1 but having a different corresponding L group.  This difference, though, is rendered obvious in view of the teachings on the bottom of column 8 through column 9.  This excerpt teaches that the Y group can be, in the alternative, alkylene (such as the methane and ethane groups noted above) or -O-arylene-O with the arylene group being exemplified by phenylene, biphenylene or naphthalene (page 9, lines 5 to 9).  This indicates the alternative use of these linking groups, with the expectation of obtaining useful and comparable results.  It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances. 
	As such one having ordinary skill in the art would have found a bi-silane having an -O-arylene-O linkage rather than an ethylene or methylene linkage in the specific silanes noted supra to have been obvious in the formation of the siloxane polymer in this WO reference.  In this manner the instant claims are rendered obvious.  
	As an extension of this rationale, note that the general formula VI in page 8 embraces silanes that will result in the claimed formula (Ib) when m is 1 or 2.  

	As this applies to the arguments made in the telephonic interview and the comments by the Examiner in the interview summary, in hindsight it appears that the Examiner focused to narrowly on the working examples which use bi-silanes having trialkoxy groups attached to each Si atom (resulting to an “m” value of 0).  While this is the embodiment found in the working examples, this reference is neither limited to or by the working examples.  As can be seen from that above and a full reading of the WO reference, this specifically teaches and thus anticipated embodiments in which “m” will correspond to 1 and renders obvious such embodiments having the -O-arylene-O linkage.  

	On the other hand, note the following.  The WO reference teaches the prepara-tion of siloxanes from the hydrolysis/condensation of bi-silane VI having three Si bonded alkoxy groups.  This was addressed in the previous office action and the obviousness of -O-arylene-O linkage rather than the ethane groups as found in the working examples of the prior art was noted.  Applicants have amended “m” to be 1 or 2 in an effort to exclude Si atoms having three Si-(O).5 units in the formula (Ib).  This overlooks the fact that R2 can be the formula (Ib’) such that the Si atoms in (Ib) can be bonded to three -O- atoms, i.e. prepared from an Si atom having three alkoxy groups.  
	When a silane of formula (VI) having three alkoxy groups attached to each Si atom undergoes a degree of self-condensation, which would be expected to occur at least once in the hydrolysis/condensation reaction of the silanes in the WO reference, this will result in a Si atom in which R2 is of the formula (Ib’).  
	Specifically, the condensation reaction will form an Si-O-Si bond.  When one considers the Si atom on the right hand side of the formula (Ib), this can be attached to the Si atom on the right hand side of formula (Ib’) via the (O.5) linkage, i.e. an Si-O-Si bond.  This will form the corresponding (Ib’) group as the “other” side of the Si atom in the prior art will have the Y linkage.  Given the obviousness of the -O-arylene-O as a Y linkage then, this renders obvious a unit (Ib) having R2 units of the formula (Ib’).  

	This interpretation of the WO reference was not addressed in either the rejection or the interview.

	For claims 19 and 28 see, for instance, the siloxane prepared in Example 19 which contains silanes resulting in units of (Ia) and (Ic) with the same difference as noted supra.  See also the various monomer units in lines 10 to 18 on page 7.
	For claim 20 see page 10, lines 25 and 26, which teach this requirement.
	For claim 21 note that this requirement is met by the -O-arylene-O- linkage.  	
	For claim 22, on one hand note that when m is 2, this still allows for 2 R2 groups of formula (Ib’) such that the self-condensation reaction noted above would form such a linkage.  On the other hand, the silanes VI in page 8 allow for ones having only one alkoxy group such that the skilled artisan would have found such a linkage obvious.
	For claim 23 note the definition of arylene as found in page 9, lines 5 to 8.
	For claim 24 see the teachings starting on the bottom of page 12 of ‘896.
	For claim 26 see the various solvents found on page 12.
	For claim 29 note that the silanes undergo acid treatment during hydrolysis (page 11, line 19) such that this acid meets the requirement of a silanol condensation catalyst. 
	For claim 27 see Example 36, page 42 of ‘896, which prepares two solutions which are subsequently admixed.  This differs from that claimed in the same manner as noted supra. This difference would have been immediately envisioned and thus anticipated by the skilled artisan in view of the teachings on page 8.
	For claim 25, while this specific dissolution rate is not disclosed please note that the composition in ‘896 renders obvious that claimed and this is a property that would thus be expected to necessarily flow from this obvious composition.  
	In the alternative, note that page 14 discloses means by which the dissolution rate can be adjusted while page 23 teaches dissolution by tetramethylammonium hydroxide.  As such one having ordinary skill in the art would have been motivated to optimize the dissolution rate of a siloxane film formed from the polysiloxane of ‘896 such that a rate within the claimed range would have been obvious and/or within routine experimentation and optimization.
	For claim 30 the Examiner notes that ‘896 has various teachings regarding the addition of a sensitizer.  See for instance page 14, line 8, and page 15, lines 13 and on.  The Examiner notes that diazonaphthoquinone photosensitizers are well known in the art and have established utility in the field of lithography.  From this the skilled artisan would have found the addition of such a well-known and common additive to have been obvious.
	For claim 33 see the transmittance values found in the Examples, Table 1.  
	For claim 34 see page 19, lines 18 to 21.
	Also for each of claims 33 to 36, note that these are product by process claims and while the temperature of claims 31 and 32 is not disclosed or obvious, this does not appear to result in a materially different coating, cured film or device.  

Claims 31 and 32 are neither taught nor suggested by the prior art.  This is consistent with that noted in the previous office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
12/2/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765